                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     ANTONIO LARA CERRANO,                               Case No. 19-cv-02660-TSH
                                   6                    Plaintiff,
                                                                                             ORDER TO SHOW CAUSE
                                   7             v.

                                   8     SODEXO, INC., et al.,
                                   9                    Defendants.

                                  10

                                  11          On July 8, 2019, Defendants Sodexo, Inc., et al. filed a Motion to Dismiss, with a noticed

                                  12   hearing date of August 15, 2019. ECF No. 15. However, Plaintiff failed to file an opposition
Northern District of California
 United States District Court




                                  13   pursuant to Civil Local Rule 7. Accordingly, the Court hereby VACATES the motion hearing

                                  14   and August 15, 2019 Case Management Conference and ORDERS Plaintiff Antonio Lara Cerrano

                                  15   to show cause why this case should not be dismissed pursuant to Federal Rule of Civil Procedure

                                  16   41(b) for failure to prosecute and failure to comply with court deadlines. Plaintiff shall file a

                                  17   declaration by August 1, 2019. If a responsive declaration is filed, the Court shall either issue an

                                  18   order based on the declaration or conduct a hearing on August 15, 2019 at 10:00 a.m. in

                                  19   Courtroom A, 15th Floor, 450 Golden Gate Avenue, San Francisco, California. Notice is hereby

                                  20   provided that failure to file a written response will be deemed an admission that Plaintiff do(es)

                                  21   not intend to prosecute, and the case will be dismissed without prejudice. Thus, it is imperative

                                  22   the Court receive a written response by the deadline above.

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: July 23, 2019

                                  26
                                                                                                     THOMAS S. HIXSON
                                  27                                                                 United States Magistrate Judge
                                  28
